DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	Claims 26-29 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “means for communicating”, “means for comparing”, “means for determining", and "means for communicating”, “means for identifying”,  “means for temporily ceasing” and “means for selecting” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “communicating”, “determining ",  "communicating” , “identifying” and “ceasing”, “selecting”,  without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “means for determining” corresponds to “CIRCUIT/MODULE FOR DETERMINING AN INDICATION” (420 of Fig. 4; Para 0087), means for determining corresponds to “CIRCUIT/MODULE FOR DETERMINING WHETER TO USE A RESOURCE POOL” (424 of Fig. 4; Para 0087), means for communicating corresponds to “CIRCUIT/MODULE FOR COMMUNICATING” corresponds to “428 of Fig. 4; Para 0087), means for identifying corresponds to “ circuit/module for identifying 1226” (para 0175), means for ceasing corresponds to apparatus of 1006 (para 0154) and means for selecting corresponds to “circuit/module for selecting” (para 0094).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
3.         Claim 30 is rejected under 35 USC § 101 for claim language "A computer-readable medium". The claim language does not exclude transitory medium e.g. signal, carrier wave, etc. Examiner suggests the applicant to amend the claims as “A non-transitory computer-readable medium….”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1, 6, 11, 15, 20, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2016/0014806, hereinafter Jain) in view of JP (JP 2015510739, hereinafter JP).
	Regarding claim 1, Jain discloses a method for wireless communication at a first user equipment (UE) (para 0007; 202 of fig. 1), comprising:
communicating with a second UE (para 0037; 220 can be another UE (peer-to-peer)) using a first frequency resource selected from a first resource pool for device-to-device communication using a first radio access technology (RAT) (para 0010 and 0039; resources associated with second RAT);
determining that a second resource pool for device-to-device communication using a second RAT is being underutilized (para 0009-0010; unused resources associated with first RAT).
Jain does not explicitly disclose communicating with the second UE using a second frequency resource selected from the second resource pool after determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized.
In an analogous art, JP discloses communicating with the second UE using a second frequency resource selected from the second resource pool after determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized (page 0009; para 0003; underutilized resources assigned to first RAT are used for second RAT communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s method/device by adding JP’s disclosure in order to improve the resource allocation and utilization of a communication system.
Regarding claim 15, Jain discloses a first user equipment (UE) comprising:
a transceiver (para 0031; transceiver); a memory (para 0043; a memory); and a processor (para 0043; a processor) communicatively coupled to the transceiver and the memory (para 0043), wherein the processor and the memory are configured to perform the method steps (para 0043; processor executes the instructions stored in the memory to perform the method steps of claim1).
	Regarding claim 26, Jain discloses a first user equipment (para 0007; 202 of fig. 1), comprising:
means for communicating with a second UE (para 0037; 220 can be another UE (peer-to-peer)) using a first frequency resource selected from a first resource pool for device-to-device communication using a first radio access technology (RAT) (para 0010 and 0039; resources associated with second RAT);
means for determining that a second resource pool for device-to-device communication using a second RAT is being underutilized (para 0009-0010; unused resources associated with first RAT).
Jain does not explicitly disclose means for communicating with the second UE using a second frequency resource selected from the second resource pool after determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized.
In an analogous art, JP discloses means (page 09, para 0003) for communicating with the second UE using a second frequency resource selected from the second resource pool after determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized (page 09; para 0003; underutilized resources assigned to first RAT are used for second RAT communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s method/device by adding JP’s disclosure in order to improve the resource allocation and utilization of a communication system.
Regarding claim 30, Jain discloses an article of manufacture for use by a first user equipment (UE) in a wireless communication network, the article comprising: a computer-readable medium having stored therein instructions executable by the or more processors of the first user equipment to perform the method steps of claim 1 (para 0043; processor executes the instructions stored in the memory to perform the method steps of claim1).
Regarding claims 6 and 20, Jain discloses wherein communicating with the second UE using the second frequency resource selected from the second resource pool comprises: communicating with the second UE using the first RAT (para 0009-0010; using first RAT to communicate with 220).
Regarding claims 11, 25, and 29, Jain does not explicitly disclose means for determining that the second resource pool for the device-to-device communication using the second RAT is no longer being underutilized; and means for temporarily ceasing the communicating with the second UE using the second frequency resource after determining that the second resource pool for the device-to- device communication using the second RAT is no longer being underutilized.
In an analogous art, JP discloses means for determining that the second resource pool for the device-to-device communication using the second RAT is no longer being underutilized (page 09; last para; resources are dynamically assigned based on the real time resource capacity); and means for temporarily ceasing the communicating with the second UE using the second frequency resource after determining that the second resource pool for the device-to- device communication using the second RAT is no longer being underutilized (page 09; para 0003; if the second set or resources are not underutilized then it’s obvious that there is no resources available for communication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain’s method/device by adding JP’s disclosure in order to improve the resource allocation and utilization of a communication system.
5.	Claims 2, 3, 7, 8, 13, 14, 16, 17, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP and further in view of Sirotkin (CN 105874877 A, hereinafter Sirotkin).
Regarding claims 2, and 16, Jain/JP does not explicitly disclose wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than an indication of use of the second resource pool is less than a threshold.
In an analogous art, Sirotkin discloses wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than an indication of use of the second resource pool is less than a threshold (page 23; para 0003; threshold of the load assigned to a resource pool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP’s method/device by adding Sirotkin’s disclosure in order to improve the resource allocation of a communication system.
Regarding claims 3, and 17, Jain/JP does not explicitly disclose wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than a percentage of the second resource pool that is being used for communication using the second RAT is less than a threshold.
In an analogous art, Sirotkin discloses determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than a percentage of the second resource pool that is being used for communication using the second RAT is less than a threshold (page 23; para 0003; determining percentage of the used resources is obvious by determine the load assigned to a resource pool and the total capacity of the pool). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP’s method/device by adding Sirotkin’s disclosure in order to improve the resource allocation of a communication system.
Regarding claims 7 and 21, Jain/JP does not explicitly disclose wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: identifying a first set of frequency resources of the second resource pool that is being used for data transmissions using the second RAT; and determining that a quantity of the first set of frequency resources is less than a threshold.
In an analogous art, Sirotkin discloses wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: identifying a first set of frequency resources of the second resource pool that is being used for data transmissions using the second RAT; and determining that a quantity of the first set of frequency resources is less than a threshold (page 23; para 0003; determining the capacity available by determining threshold of the load assigned to a resource pool and the current load). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP’s method/device by adding Sirotkin’s disclosure in order to improve the resource allocation of a communication system.
Regarding claims 8, and 22, Jain discloses identifying a second set of frequency resources of the second resource pool that is being used for data transmissions using the first RAT (para 0028); and wherein the second frequency resource does not overlap the first set of frequency resources and the second set of frequency resources (para 0029; different frequencies for different RATs).
Regarding claim 13, Jain discloses wherein the second RAT comprises 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) technology (para 0035; 3GPP).
Regarding claim 14, Jain/JP does not explicitly disclose that the first RAT comprises 3GPP fifth-generation new radio (SG NR) technology.
In an analogous art, Sirotkin discloses that the first RAT comprises 3GPP fifth-generation new radio (SG NR) technology (page 05; para 0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP’s method/device by adding Sirotkin’s disclosure in order to improve the resource allocation of a communication system.
Regarding claim 27, Jain discloses means for identifying a first set of frequency resources of the second resource pool that is being used for data transmissions using the second RAT (para 0028 and 0029); and means for identifying a second set of frequency resources of the second resource pool that is being used for data transmissions using the first RAT (para 0028); and wherein the second frequency resource does not overlap the first set of frequency resources and the second set of frequency resources (para 0029; different frequencies for different RATs).
6.	Claims 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP and further in view of Boban et al. (US 2018/0359713, hereinafter Boban).
	Regarding claims 4 and 18, Jain/JP does not explicitly disclose wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than a channel busy ratio (CBR) that indicates occupied radio blocks relative to total allocated radio blocks for the second resource pool is less than a CBR threshold.
	In an analogous art, Boban discloses wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: determining than a channel busy ratio (CBR) that indicates occupied radio blocks relative to total allocated radio blocks for the second resource pool is less than a CBR threshold (para 0060 and 0110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jain/JP’s method and system by adding Boban’s limitation in order to manage channel load  of a respective communication channel within pre-defined load interval.
7.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP and further in view of RIBEIRO et al. (US 2019/0069218, hereinafter Ribeiro).
	Regarding claims 5 and 19, Jain/JP does not explicitly disclose wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: decoding at least one scheduling assignment transmitted by at least one third UE in the second resource pool; and identifying, based on the at least one scheduling assignment, frequency resources of the second resource pool that are being used for communication using the second RAT.
	In an analogous art, Ribeiro discloses wherein determining that the second resource pool for the device-to-device communication using the second RAT is being underutilized comprises: decoding at least one scheduling assignment transmitted by at least one third UE in the second resource pool (para 0146 and 0177); and identifying, based on the at least one scheduling assignment, frequency resources of the second resource pool that are being used for communication using the second RAT (para 0034-0035; 0019). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jain/JP’s method and system by adding RIBEIRO’s limitation in order to provide an assignment of resources in a communication system.
8.	Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP/Sirotkin and further in view of YU et al. (US 2018/0007625, hereinafter YU). 
Regarding claims 9, and 23, Jain discloses means identifying a priority associated with data to be transmitted to the second UE (para 0078; various priority metrics associated with data). 
Jain/JP/Sirotkin does not explicitly disclose means for selecting the threshold based on the priority.
In an analogous art, Yu discloses means for selecting the threshold based on the priority (para 0137). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP/Sirotkin’s method/device by adding Yu’s disclosure in order to allocate resources according to the priority level.
Regarding claims 10 and 24, Jain/JP/Sirotkin does not explicitly discloses 
wherein: the threshold is a first threshold of a plurality of thresholds; the first threshold is associated with a first data priority; and a second threshold of the plurality of thresholds is associated with a second data priority.
In an analogous art, YU discloses that the threshold is one of a plurality of thresholds (Para 0137); a first threshold of the plurality of thresholds is associated with a first priority (Para 0137); and a second threshold of the plurality of thresholds is associated with a second priority (Para 0137). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP/Sirotkin’s method/device by adding Yu’s disclosure in order to allocate resources according to the priority level.
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP and further in view of Rahman et al. (US 2017/0134080, hereinafter Rahman).
Regarding claim 12, Jain/JP does not explicitly disclose wherein the communicating with the second UE using the first frequency resource and the communicating with the second UE using the second frequency resource comprise sidelink communication.
In an analogous art, Rahman discloses that wherein the communicating with the second UE using the first frequency resource and the communicating with the second UE using the second frequency resource comprise sidelink communication (Para 0109). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jain /JP’s method and system by adding YU’s limitation in order to improve D2D communication.
10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jain/JP in view of YU et al. (US 2018/0007625, hereinafter YU). 
Regarding claim 28, Jain discloses means identifying a priority associated with data to be transmitted to the second UE (para 0078; various priority metrics associated with data). 
Jain/JP does not explicitly disclose means for selecting the threshold based on the priority.
In an analogous art, Yu discloses means for selecting the threshold based on the priority (para 0137). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain/JP’s device by adding Yu’s disclosure in order to allocate resources according to the priority level.

Conclusion                                        
                        13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462